      Case 1:18-cr-00258-BLW Document 697 Filed 11/13/20 Page 1 of 6



JOHN C. DEFRANCO, ESQ. ISB 4953
ELLSWORTH, KALLAS & DEFRANCO, P.L.L.C.
1031 E. Park Blvd.
Boise, ID 83712
Phone: (208) 336-1843
Fax: (208) 345-8945
E-mail jcd@greyhawklaw.com
Attorney for Defendant
PAVEL “PAUL” BABICHENKO

                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO
                        (HONORABLE B. LYNN WINMILL)
UNITED STATES OF AMERICA,

              Plaintiff,
                                                CASE NO. CR-18-258-BLW
vs.
                                                PAVEL “PAUL” BABICHENKO’S
PAVEL BABICHENKO,                               MOTION TO CONTINUE TRIAL OR
GENNADY BABITCHENKO,                            IN THE ALTERNATIVE NOTICE OF
PIOTR BABICHENKO,                               OBJECTIONS TO COURT’S
TIMOFEY BABICHENKO,                             PROPOSED PRETRIAL ORDER
KRISTINA BABICHENKO,                            NO. 1 (ECF 666)
NATALYA BABICHENKO,
DAVID BIBIKOV,
ANNA IYERUSALIMENTS,
MIKHAIL IYERUSALIMETS,
ARTUR PUPKO,

              Defendants.



       The Defendant, Pavel “Paul” Babichenko, by and through his attorney of record,

John C. DeFranco, hereby moves to continue the jury trial currently scheduled to begin

February 1, 2020. Mr. Babichenko understands and agrees to the proposed continuance.

The primary justification for the continuance is the pandemic. Everyday seems to present

a new challenge. Currently, the incidence of COVID infections is on the sharp rise. The

widespread increase in COVID19 infections is predicted to continue through the winter

months. Longer range forecasts are more optimistic. The Court, the Court’s staff, the


Motion to Continue/Objections To Court’s Procedural Order No. 1                           1
     Case 1:18-cr-00258-BLW Document 697 Filed 11/13/20 Page 2 of 6




defendants, the defendants’ families, counsel and those assisting counsel should not have

to expose themselves to the serious health risks that are present with the pandemic to

commence the trial as scheduled when a continuance is likely to greatly reduce those

risks.

         Secondly, and potentially more important, a continuance will obviate the need to

conduct the trial with the compromises to customary trial procedures that are set forth in

the Court’s Pretrial Order. These compromises seriously jeopardize Mr. Babichenko’s

right to fair trial. Other counsel have detailed their objections to the Court’s Pretrial

Order. The objections highlight significant constitutional impediments to a fair trial. The

Court’s Pretrial Order compromises counsel’s ability to do the work necessary to

effectively represent his client. To avoid compromising Mr. Babichenko’s right to a fair

trial under the constraints set forth in the Pretrial Order, a continuance is necessary.

         Should the Court deny the continuance motion, Mr. Babichenko adopts the

objections filed by the codefendants and offers the following further objections and

comments.


PTO-A. OBJECTION TO DAILY WEEKLY TRIAL SCHEDULE.

         The Court has wide discretion to conduct a trial, as it deems appropriate. Counsel

recognizes the Court has had to balance innumerable and unusual considerations to

conduct this complex trial during the pandemic. Nevertheless, having an earlier start and

end times to the trial day would be advantageous to the jurors and the litigants. The

litigants can use a couple of hours in the afternoon to digest the day’s information and

plan for the following day. Jurors can use those same hours to attend to their work and




Motion to Continue/Objections To Court’s Procedural Order No. 1                              2
     Case 1:18-cr-00258-BLW Document 697 Filed 11/13/20 Page 3 of 6




personal issues. An earlier start and end time is preferable. For these reasons, the defense

objects to the trial schedule set forth in the Pretrial Order.


PTO-B. OBJECTION TO COURTROOM THREE.

        In section three (3) the court proposed a one attorney per table order to provide

for necessary social distancing. The defense believes the other proposals are manageable,

but this is not. Co-counsel has been appointed in this most serious and complicated case

to satisfy Fifth, Sixth and Fourteenth Amendment considerations. To not allow co-

counsel to fully participate undermines those constitutional considerations. Mr. Riggins

objection (ECF 692) detailed a number of excellent examples of how co-counsel would

be prevented from assisting counsel at trial. Co-counsel needs to be at the defense table.

The defense objects.

        Section 5(c) proposes a defense messaging system. This appears workable but in

practice it may not be. The clients inevitably will ask questions of counsel, inch closer to

counsel or maneuver their masks to communicate with counsel. The attorneys may do the

same. Based on my previous and recent experiences before the court, I believe it will be

active in urging compliance with pandemic safety protocols. Over ten weeks collective

episodes wherein counsel are reminded and/or reprimanded may create the appearance of

an antagonistic atmosphere. It may become prejudicial to the fair trial right of the

accused. This is a significant concern.

PTO-E. OBJECTION TO THE PROHIBITION OF PUBLIC VIEWING OF TRIAL.

        Of all the objections this Sixth Amendment request for a public trial is most

important. The Court has experienced the overwhelming courtroom support enjoyed by

the accused in this case. The audience has been reliable and courteous. Many of the



Motion to Continue/Objections To Court’s Procedural Order No. 1                              3
       Case 1:18-cr-00258-BLW Document 697 Filed 11/13/20 Page 4 of 6




attendees are part of the Russian American community. They are both a source of

strength for the individual defendants and inspiration for the attorneys who represent

them. Limiting an attendees’ access to a video screen denies them their own exercise of

their right to express their support. Mr. Riggins said it best in his objection: it shows the

jury-people care.1 If the defendants cannot have a public trial, then they cannot have a

trial that satisfies the Sixth Amendment. The defense objects.

                               Respectfully Submitted this 13th day of November, 2020.

                               _______________/s/__________________
                               John Charles DeFranco
                               Attorney for Paul Babichenko




1
    ECF 692 Page 14

Motion to Continue/Objections To Court’s Procedural Order No. 1                                 4
     Case 1:18-cr-00258-BLW Document 697 Filed 11/13/20 Page 5 of 6




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of November 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Kate Horowitz,
       Assistant US Attorney Office of the United States Attorney
       Kate.horwitz@usdoj.gov

       Christian Samuel Nafzger,
       Assistant US Attorney Office of the United States Attorney
       Christian.nafzger@usdoj.gov

       Tim Flowers
       U.S. Department of Justice
       1301 New York Ave. NW, Suite 600 Washington, D.C. 20530
       Timothy.Flowers2@usdoj.gov

       Jeffrey Brownson
       Attorney for Gennady Babichenko
       jb@jeffreybrownsonlaw.com

       Paul Riggins,
       Attorney for Piotr Babichenko
       rigginslaw@gmail.com

       Rob S. Lewis,
       Attorney for Timofey Babichenko
       office@roblewislaw.com

       Greg S. Silvey,
       Attorney for Kristina Babichenko
       greg@idahoappeals.com

       JD Merris,
       Attorney for Natalya Babichenko
       jmerris@cableone.net

       Melissa Winberg and Nicole Owens
       Attorney(s) Anna Iyerusaliments
       dick_rubin@fd.org
       melissa_winberg@fd.org
       nicole_owens@fd.org



Motion to Continue/Objections To Court’s Procedural Order No. 1                           5
    Case 1:18-cr-00258-BLW Document 697 Filed 11/13/20 Page 6 of 6




       Robyn Fyffe,
       Attorney For David Bibikov
       Robyn@fyffelaw.com

       Tom Dominick
       Attorney for Artur Pupko
       tom@dominicklawoffices.com

       Ellen Smith,
       Attorney for Mikhail Iyersalimets
       ellen@smithhorras.com




                                           ________/s/___________________
                                           John C. DeFranco




Motion to Continue/Objections To Court’s Procedural Order No. 1             6
